Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s correspondence received on 12/02/20 has been entered.  Claims 4-6, 10, 11 are canceled.  Claims 1-3, 7-9, 12-18 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/20 has been considered by the examiner.

Election by Original Presentation
Newly submitted claims 12-18 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 7-9, drawn to displaying customer information to a cook, classified in G06Q30/0185
II. Claim12-18 drawn to communication/dialogue between a cook and a customer, classified in G06F3/048
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a display device that is installed in the store and presents an information to a cook who prepares the food, -- and wherein the information about the customer comprises a recommended time of arrival that is determined based on a cooking time required to prepare and cook the food ordered by the customer and data received from a vehicle control device associated with the customer.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-18 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 101
The 101 rejection is withdrawn based on the amendments, in view of the arguments presented by Applicant on 12/3/20, specifically on pages 7-9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 7 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (JPH07191643), in view of PRIEBATSCH (US 20170098264 A1)
Re-claim 1, YAMAMOTO teaches an information providing device comprising:
---an image acquirer that acquires a cooking image that is an image obtained by capturing an image of a process of cooking food ordered by a customer outside a store using an imaging device that is installed in the store; [[and]] ---(see e.g. pages 3, 9 ---- The video data, the catchphrase data, and the data explaining the ingredients and the cooking method for prompting the order to be recorded are recorded. --- a video showing a mode of providing food and drink often plays a large role in prompting an order. --Further, the display device may be installed at any place where the customer can observe it, and may be indoors or outdoors, or both indoors and outdoors.)
---a provider that provides the cooking image acquired by the image acquirer, with information about the customer, to a terminal device which is used by the customer via a communication network; and 
(see e.g. pages 27, 10 -In this case, each time the customer orders food and drink,  How long it takes for the food to be ordered is displayed in the message display area at a time when each operation is performed, so that the dishes that can be provided among the foods classified by category are collectively displayed in the display area. . -By displaying the time from the ordering of food to the provision of food in this way, the customer can select and order the food that he / she can eat with peace of mind, and as a result, the customer can more easily order the food. You won't be annoyed until the food arrives. --By the way, as an ordering method, there are a wire system and a wireless system. For this wireless system, for example, radio waves, visible light, infrared rays, ultrasonic waves, etc. are used. In this wireless system, a transmitter for ordering food and drink and a receiver for receiving the transmitted signal may be provided at a place where the signal can be received on a table or around the table).
---a display device that is installed in the store and presents an information to a cook who prepares the food, (see e.g. pages 7, 24, 17 ---The above-mentioned sensor can be classified into a sensor for detecting that the customer has arrived at a predetermined position and another sensor. As a sensor for detecting that the customer has arrived at the predetermined position, the customer can be classified.
---In this case, when using a sensor that senses the presence of a customer and issues an ON command and an OFF command-  ----The number of orders and the number of orders may be displayed on the kitchen
--the cooks in the kitchen can be input with information such as taste, preference, and quantitative ranking so that the customer's preferences can be transmitted.
--With such a configuration, in a relatively small restaurant, the kitchen, the checkout counter and the seats can be connected by a handbook type device, for example, an electronic notebook level device.  --- It is desirable that not only these displays are displayed on the display device, but also a wall panel is provided in the kitchen so that the cook can view them from any position.)
----wherein the image acquirer acquires the cooking image captured by the imaging device while displaying on the display device an image containing the information about the customer, and (see e.g. page 42, 5 --By the way, when a group of customers order food and drink, when it is necessary to determine the order of providing the food and drink, the order is determined using numbers or symbols, or the display screen of the kitchen is The food and drink may be displayed according to the order of the food and drink.
--  That is, even if there is no store clerk or cook, information such as taste, preference, and quantitative ranking can be input as much as possible so that the cook's taste can be conveyed to the cook in the kitchen).
YAMAMOTO does not explicitly teach the following limitation.
However, PRIEBATSCH teaches -wherein the information about the customer comprises a recommended time of arrival that is determined based on a cooking time required to prepare and cook the food ordered by the customer and data received from a vehicle control device associated with the customer (see e.g. paragraphs 0102, 0103 -When an item or items are selected for ordering by a user U via app 213 or 214 and transmitted to the transaction server 106 (step 906), the transaction system can determine and communicate to the user the time at which the ordered items may first be ready or available for pickup, which may reflect, for example, the greater of the backup delay for order preparation and the line wait time (step 908). --0103] In connection with the display of the earliest possible pick-up time for the selected items, the transaction server 106 can also determine the time that the items would be available if the user were to order the same items in person at the physical point of sale, accounting for preparation time (including any backup delay, if the merchant makes timely data available) and the line time or wait time at the location selected by the user, and by calculating the time that it would take the user to reach the location based on GPS, geolocation, IP address, or recent beacon "check-in" data provided by the consumer device 102 to the transaction server 106 (and based on a known geolocation of the beacon) (steps 910 and 912).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify YAMAMOTO, and include the steps cited above, as taught by PRIEBATSCH, in order for offering predictive recommendations to a consumer, such as providing a consumer with an estimated time when his order may be ready at a selected (or unselected) location (see e.g. paragraphs 0059, 0060).

Claims 1, 2, 3, 4, 7, 8 are rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (JPH07191643), in view of Falcone et al. (2015/0088779 A1)
Re-claim 1, YAMAMOTO teaches an information providing device comprising:
---an image acquirer that acquires a cooking image that is an image obtained by capturing an image of a process of cooking food ordered by a customer outside a store using an imaging device that is installed in the store; [[and]] ---(see e.g. pages 3, 9 ---- The video data, the catchphrase data, and the data explaining the ingredients and the cooking method for prompting the order to be recorded are recorded. --- a video showing a mode of providing food and drink often plays a large role in prompting an order. --Further, the display device may be installed at any place where the customer can observe it, and may be indoors or outdoors, or both indoors and outdoors.)
---a provider that provides the cooking image acquired by the image acquirer, with information about the customer, to a terminal device which is used by the customer via a communication network; and 
(see e.g. pages 27, 10 -In this case, each time the customer orders food and drink,  How long it takes for the food to be ordered is displayed in the message display area at a time when each operation is performed, so that the dishes that can be provided among the foods classified by category are collectively displayed in the display area. . -By displaying the time from the ordering of food to the provision of food in this way, the customer can select and order the food that he / she can eat with peace of mind, and as a result, the customer can more easily order the food. You won't be annoyed until the food arrives. --By the way, as an ordering method, there are a wire system and a wireless system. For this wireless system, for example, radio waves, visible light, infrared rays, ultrasonic waves, etc. are used. In this wireless system, a transmitter for ordering food and drink and a receiver for receiving the transmitted signal may be provided at a place where the signal can be received on a table or around the table).
---a display device that is installed in the store and presents an information to a cook who prepares the food, (see e.g. pages 7, 24, 17 ---The above-mentioned sensor can be classified into a sensor for detecting that the customer has arrived at a predetermined position and another sensor. As a sensor for detecting that the customer has arrived at the predetermined position, the customer can be classified.
---In this case, when using a sensor that senses the presence of a customer and issues an ON command and an OFF command-  ----The number of orders and the number of orders may be displayed on the kitchen
--the cooks in the kitchen can be input with information such as taste, preference, and quantitative ranking so that the customer's preferences can be transmitted.
--With such a configuration, in a relatively small restaurant, the kitchen, the checkout counter and the seats can be connected by a handbook type device, for example, an electronic notebook level device.  --- It is desirable that not only these displays are displayed on the display device, but also a wall panel is provided in the kitchen so that the cook can view them from any position.)
---wherein the image acquirer acquires the cooking image captured by the imaging device while displaying on the display device an image containing the information about the customer, and (see e.g. page 42, 5 --By the way, when a group of customers order food and drink, when it is necessary to determine the order of providing the food and drink, the order is determined using numbers or symbols, or the display screen of the kitchen is The food and drink may be displayed according to the order of the food and drink.
--  That is, even if there is no store clerk or cook, information such as taste, preference, and quantitative ranking can be input as much as possible so that the cook's taste can be conveyed to the cook in the kitchen).
YAMAMOTO does not explicitly teach the following limitation.
However, Falcone et al. teach-wherein the information about the customer comprises a recommended time of arrival that is determined based on a cooking time required to prepare and cook the food ordered by the customer and data received from a vehicle control device associated with the customer (see e.g. paragraphs 0084, 0113 --After receiving a customer order, the intelligent processor-based platform communicates a committed fulfillment time for the order to the customer. The intelligent processor-based platform also generates JIT customer status communications as needed, such as confirming an order fulfillment time or notifying the customer of revisions to the order fulfillment time. Additionally, the intelligent processor-based platform generates JIT chef instructions for the order.  -0113 -In other embodiments, the customer orders are not combined into clusters. Instead, each order may be treated individually and each customer assigned their own fulfillment commitment time for order pickup. ---- with consideration for oven capacity, fulfillment time commitments can be given to each customer).
Falcone et al. also teach a display device that is installed in the store and presents an information to a cook who prepares the food (see e.g. paragraph 0114 -In addition to providing real-time customer communications, the intelligent processor-based platform also provides just-in-time chef or cook instructions via an on-board display or tablet.)
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify YAMAMOTO, and include the steps cited above, as taught by Falcone et al., in order to meet the customer's expectations of a " no-waiting-in-line’ while also ensuring an efficient company process. (see e.g. paragraph -0113).

Re-claim 2, YAMAMOTO teaches an information providing device, wherein the provider provides information relating to foodstuffs of the ordered food to the terminal device (see e.g. page 27-- In this case, each time the customer orders food and drink,  How long it takes for the food to be ordered is displayed in the message display area at a time when each operation is performed, so that the dishes that can be provided among the foods classified by category are collectively displayed in the display area. ).

Re-claim 3, YAMAMOTO teaches an information providing device, wherein the image acquirer further acquires an order process image obtained by capturing an image of a process until cooking is started after the food is ordered using an imaging device, and the provider further provides the order process image to the terminal device (see e.g. page 18 --At the same time, it is different whether or not the order data should be displayed on the store display device. Is. In other words, the customer may correct or cancel the order data immediately after inputting the order data with the input device, and if the order data before the correction or the cancellation is displayed on the display device for the store as it is, the preparation for the provision is started. Orders placed or ready to be served may be canceled or corrected, causing unexpected damage to the store. --As described above, in order to prevent the store side from suffering unexpected damage, it is necessary to limit the period during which the customer can cancel or correct, and at what point the cancellation or correction is restricted. It is reasonable to make decisions according to customs).

Re-claims 4, 7, YAMAMOTO teaches information providing device, wherein the cooking image includes an image representing identification information for identifying the customer who has ordered the food (see e.g. pages 22, 33, 35, 44 --Further, in order to present the details to the customer when billing for the price, an identification signal for identifying the customer or a group of customers, the number of customers, the product name data of the ordered product, the number of ordered data, It is preferable to input data such as the price of each food and drink into the accounting machine. ---- Further, when a plurality of customer input devices 1 (1A to 1N) are provided as in this embodiment, an identification signal is generated for each customer input device 1 (1A to 1N). A signal generating means is provided to output this identification signal together with the data output from each customer input device 1 (1A to 1N). Then, the control device 11 is provided with an input device identifying means for identifying the customer input device 1 (1A to 1N) outputting data based on the identification signal, and each customer input is provided based on the identification result. Customer display device 5 (5A to 5N) corresponding to device 1 (1A to 1N) or display area 501 (501A) To 501 N) to input the data to be displayed. --The customer input device 1 (1A to 1N) operated by the control device 11 is provided for each passenger seat, and the customer input device 1 (1A) is identified.
--It is preferable to provide each customer seat and display the order data with the data for identifying the customer seats attached to the store display device 205.) --- an order deriver that derives a cooking order on the basis of order information in which the food and identification information for identifying the customer who has ordered the food are associated with each other and information indicating a time of arrival of the customer at the store; and a presentator that presents the cooking order derived by the order deriver to a cook (see e.g. pages 7, 24, 17 ---The above-mentioned sensor can be classified into a sensor for detecting that the customer has arrived at a predetermined position and another sensor. As a sensor for detecting that the customer has arrived at the predetermined position, the customer can be classified.
---In this case, when using a sensor that senses the presence of a customer and issues an ON command and an OFF command-  ----The number of orders and the number of orders may be displayed on the kitchen
--With such a configuration, in a relatively small restaurant, the kitchen, the checkout counter and the seats can be connected by a handbook type device, for example, an electronic notebook level device.  --- It is desirable that not only these displays are displayed on the display device, but also a wall panel is provided in the kitchen so that the cook can view them from any position.)

Re-claim 8, YAMAMOTO does not teach the following limitations. 
However, Falcone et al. teach an information providing device, further comprising a time deriver that derives a recommended time of arrival at the store for each customer on the basis of order information in which the food and identification information for identifying the customer who has ordered the food are associated with each other and information indicating a cooking time of the food, wherein the provider provides the recommended arrival time derived by the time deriver to the terminal device or a vehicle control device of the corresponding customer (see e.g. paragraphs 0052,  0137, 0138, 0140, 0149- The fulfillment commitment time is an interval or specific time during the designated fulfillment period. The fulfillment commitment times are identified to the customers for each of the one or more customer orders. For example, the fulfillment commitment times may be sent to the customers. -- The fulfillment commitment times may be identified to the customers by sending fulfillment commitment time information to the customers via a telephone call, electronic mail message, facsimile, text message, and communication to an application on a customer smartphone, tablet, and/or computer.  --In other embodiments, food service is provided to customers at a designated location within a predetermined service window using an intelligent, processor-based system. A communication module is configured to receive one or more customer food orders and to notify customers of fulfillment commitment times. A scheduler module is configured to assess supply-demand capacity for a designated fulfillment period and to determine a fulfillment commitment time during the designated fulfillment period for customer order pickup.)
The Examiner notes that the fulfillment commitment times communicated to the customers “via a telephone call, electronic mail message, facsimile, text message, and communication to an application on a customer smartphone, tablet, and/or computer” is equivalent to a recommended time of arrival since the customer may be at a different location at the time of ordering.
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify YAMAMOTO, and include the steps cited above, as taught by Falcone et al., in order to improve the end-to-end customer experience for example, by reducing wait times (see e.g. paragraph 0008).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over YAMAMOTO (JPH07191643), in view of Falcone et al. (2015/0088779 A1), in further view of NISHIHARA et al. (WO2019009385A1) 
Re-claim 9, YAMAMOTO,  in view of Falcone et al. do not teach the following limitations. 
However, NISHIHARA et al. teach a vehicle control system comprising: the information providing device; and a vehicle control device including a recognizer that recognizes an object including another vehicle which is present in the vicinity of a host vehicle and
 a driving controller that generates a target trajectory of the host vehicle on the basis of a state of the object recognized by the recognizer and controls one or both of speed and steering of the host vehicle on the basis of the generated target trajectory, 
wherein the vehicle control device controls the host vehicle so as to arrive at the store at the recommended arrival time provided from the information providing device or through the terminal device.
(see e.g. paragraph 0035, 0064, 0087, 0127 ----The UI 210 may be used to place a food order with a target restaurant. In an example, the UI 210 may include, without limitation, a touchscreen on which menu choices may be displayed for selection. Further, the UI 210 may include a voice-driven interface, such as Alexa(R) or Siri(R), whereby the UI may ask questions or give a list of items a user may select from. The UI 210 may be connected to a communication circuit for transmitting order data corresponding to the food order placed via the UI 210.
-More specifically, the FPD system 470 may transmit the facility specific route information to the AV upon AV’s arrival at the restaurant facility, such as an entrance of the restaurant. -----If the restaurant system determines that the route modification is needed, the restaurant system generates a route modification request and transmits the route modification request to the AV in operation 508. The route modification request may request the AV to change its route, speed or the like. --The autonomous driving of the vehicle 3 also includes a function of causing the vehicle 3 to follow another vehicle immediately ahead in such a manner that a prescribed distance is kept between the vehicle 3 and the other vehicle, and a function of controlling the steering of the vehicle 3 so that it does not go out of the lane. However, these functions are just example of the autonomous driving. The latter may include other functions).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify YAMAMOTO, in view of Falcone et al., and include the steps cited above, as taught by NISHIHARA et al., so that a more freshly prepared food may be provided when the AV arrives at the restaurant to receive the food order (see e.g.  paragraph 0066).
Response to Arguments
Applicant’s arguments with respect the non final action dated 9/2/2020 have been considered but are moot because the new ground of rejection does not rely on the reference challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

February 24, 2021


Search
The terminal device may provide the recommended arrival time to the vehicle system. The vehicle system controls the vehicle V so as to arrive at a store SF at the recommended arrival time provided from the terminal device